Case 1:16-cv-23409-DPG Document 216 Entered on FLSD Docket 02/14/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 16-23409-CIV-GAYLES/LOUIS


  STEVEN MICHAEL COX, individually
  and on behalf of those similarly situated,

                         Plaintiff,
  v.

  PORSCHE FINANCIAL SERVICES,
  INC.,

                         Defendant.               /

                                  ORDER
            AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Plaintiff’s Motion for Class Certification [ECF

  No. 104] (“Motion”). The Court referred this action to Magistrate Judge Lauren Fleischer Louis

  pursuant to 28 U.S.C. § 636(b)(1)(B) for a ruling on all pretrial nondispositive matters and for a

  report and recommendation on any dispositive matters. [ECF No. 148]. On November 9, 2018,

  Judge Louis issued a Report and Recommendation [ECF No. 203] recommending that the Mo-

  tion be granted. Judge Louis recommends granting class certification of Plaintiff’s two proposed

  classes under both Rule 23(b)(3) and 23(b)(2). On November 27, 2018, Defendant filed its objec-

  tions to the Report’s recommendation. [ECF No. 210]. Plaintiff responded to the objections on

  December 18, 2019. [ECF No. 215].

         A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.
Case 1:16-cv-23409-DPG Document 216 Entered on FLSD Docket 02/14/2019 Page 2 of 3




  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).

         After a de novo review, the Court agrees with Judge Louis’ well-reasoned analysis and

  agrees that the Motion should be granted.

         Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         (1)    Judge Louis’ Report and Recommendation [ECF No. 203] is AFFIRMED AND

                ADOPTED and incorporated into this Order by reference.

         (2)    Defendant’s objections are overruled.

         (3)    Plaintiff’s Inaccurate Disclosure Class is certified under Rule 23(b)(3) and

                23(b)(2) as:

                    Persons who leased a Porsche vehicle in Florida through the standard form
                    Motor Vehicle Lease Agreement from Defendants and, as part of the transac-
                    tion, traded in a vehicle with a positive monetary value that was not assigned a
                    positive Net Trade-in Allowance. This Class only covers individuals whose
                    leases either are outstanding or were terminated within four years before the
                    filing of this action.

         (4)    Plaintiff’s Overcharge Class is certified under Rule 23(b)(3) and Rule 23(b)(2) as:

                    Persons who leased a Porsche vehicle in Florida through the standard form
                    Motor Vehicle Lease Agreement from Defendants and, as part of the transac-
                    tion, traded in a vehicle with a positive monetary value that was not properly
                    credited as a Capitalized Cost Reduction. This Class only covers individuals
                    whose leases either are outstanding or were terminated within four years be-
                    fore the filing of this action.




                                                 2
Case 1:16-cv-23409-DPG Document 216 Entered on FLSD Docket 02/14/2019 Page 3 of 3




        (5)   This case shall be set for a Status Conference on Wednesday March 6, 2019 at

              11:00 a.m.

        DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of February, 2019.




                                          ________________________________
                                          DARRIN P. GAYLES
                                          UNITED STATES DISTRICT JUDGE




                                             3
